                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

LISA SLAWSBY, Individually and On         ) Case No. 1:18-cv-10701-GAO
Behalf of All Others Similarly Situated,  )
                                          )
                        Plaintiff,        )
                  v.                      )
                                          )
CHAMPION PETFOODS USA, INC. and           )
CHAMPION PETFOODS LP,                     )
                                          )
                        Defendants.       )
                                          )
_________________________________________ )


                                     PROTECTIVE ORDER

       Plaintiff Lisa Slawsby ("Plaintiff"), and Champion Petfoods USA, Inc. and Champion

Petfoods LP ("Defendants," together with Plaintiff, the "Parties") stipulate and jointly move the

Court to issue the following protective order ("Protective Order" or the "Order") to govern the

disclosure of documents, things, and information produced in the above-captioned action.

       PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the Parties hereby stipulate to and petition the Court to enter the following Protective

Order. The Parties acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords from public disclosure and

use extends only to the limited information or items that are entitled to confidential treatment under

the applicable legal principles. The Parties further acknowledge, as set forth in Section 12.3,

below, that this Protective Order does not entitle them to file confidential information under seal;




                                                -1-
Local Rule 7.2 sets forth the procedures that must be followed and the standards that will be applied

when a party seeks permission from the Court to file material under seal.

        DEFINITIONS

        2.1     Challenging Party:       a Party or Non-Party that challenges the designation of

information or items under this Order.

        2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c).

        2.3     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as
well as their support staff).

        2.4     Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a party to this action, including support staff and

subcontractors.

        2.5     In-House Counsel: attorneys who are employees of a party to this action. In-House

Counsel does not include Outside Counsel of Record or any other outside counsel.

        2.6     Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

        2.7     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        2.8     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

consultant in this action.

        2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.




                                                 -2-
       2.10    Party: any party to this action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel of Record (and their support staffs).

       2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       2.12    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

       2.13    Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL.”

       2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

       SCOPE

       The protections conferred by this Order cover not only Protected Material (as defined

above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

or presentations by Parties or their Counsel that might reveal Protected Material. However, the

protections conferred by this Order do not cover the following information: (a) any information

that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the

public domain after its disclosure to a Receiving Party as a result of publication not involving a

violation of this Order, including becoming part of the public record through trial or otherwise;

and (b) any information known to the Receiving Party prior to the disclosure or obtained by the

Receiving Party after the disclosure from a source who obtained the information lawfully and

under no obligation of confidentiality to the Designating Party. Any use of Protected Material at

trial shall be governed by a separate agreement or order.




                                               -3-
       DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by this

Order shall remain in effect until a Designating Party agrees in writing, or Court order otherwise

directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses

in this action, with or without prejudice; and (2) final judgment herein after the completion and

exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

limits for filing any motions or applications for extension of time pursuant to applicable law.

       DESIGNATING PROTECTED MATERIAL
       5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

The Designating Party must designate for protection only those parts of material, documents,

items, or oral or written communications that qualify – so that other portions of the material,

documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Order.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary expenses

and burdens on other Parties) expose the Designating Party to sanctions.

       If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection, the Designating Party must promptly notify all other

Parties that it is withdrawing the mistaken designation.

       5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

       Designation in conformity with this Order requires:



                                                -4-
        a.    For information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

portion or portions of the material on a page qualifies for protection, the Producing Party also must

clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

Party has identified the documents it wants copied and produced, the Producing Party must

determine which documents, or portions thereof, qualify for protection under this Order. Then,

before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

legend to each page that contains Protected Material.

        b.      For documents produced in native format, by including the designation in the file

name.

        c.      For testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony or in writing within thirty (3) days after receipt of the

respective transcript.

        d.      For information produced in some form other than documentary and for any other

tangible items, that the Producing Party affix in a prominent place on the exterior of the container

or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

portion or portions of the information or item warrant protection, the Producing Party, to the extent

practicable, shall identify the protected portion(s).

        5.3     Inadvertent Failures to Designate.      An inadvertent failure to designate qualified

information or items does not, standing alone, waive the Designating Party’s right to secure

protection under this Order for such material. Upon timely correction of a designation the



                                                 -5-
Receiving Party must make reasonable efforts to assure that the material is treated in accordance

with the provisions of this Order.

       CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
process by providing written notice to the Designating Party of each designation it is challenging

and describing the basis for each challenge. To avoid ambiguity as to whether a challenge has

been made, the written notice must recite that the challenge to confidentiality is being made in

accordance with this specific paragraph of the Protective Order. The Parties shall attempt to

resolve each challenge in good faith and must begin the process by conferring directly (in voice to

voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

confidentiality designation was not proper and must give the Designating Party 14 days to review

the designated material, to reconsider the circumstances, and, if no change in designation is

offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the

next stage of the challenge process only if it has engaged in this meet and confer process first or

establishes that the Designating Party is unwilling to participate in the meet and confer process in

a timely manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Designating Party shall file and serve a motion to retain confidentiality under

Local Rule 7.1 (and in compliance with Civil Local Rule 7.2, if applicable) within 21 days of the

initial notice of challenge or within 14 days of the Parties agreeing that the meet and confer process



                                                -6-
will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

competent declaration affirming that the movant has complied with the meet and confer

requirements imposed in the preceding paragraph. Failure by the Designating Party to make such

a motion including the required declaration within 21 days (or 14 days, if applicable) shall

automatically waive the confidentiality designation for each challenged designation. In addition,

the Challenging Party may file a motion challenging a confidentiality designation at any time if

there is good cause for doing so, including a challenge to the designation of a deposition transcript

or any portions thereof. Any motion brought pursuant to this provision must be accompanied by

a competent declaration affirming that the movant has complied with the meet and confer

requirements imposed by the preceding paragraph.

       The burden of persuasion in any such challenge shall be on the Designating Party.

Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

file a motion to retain confidentiality as described above, all parties shall continue to afford the

material in question the level of protection to which it is entitled under the Producing Party’s

designation until the court rules on the challenge.
       ACCESS TO AND USE OF PROTECTED MATERIAL

       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

produced by another Party or by a Non-Party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation or, for those same purposes in other cases now or

hereafter filed, including Jennifer Reitman, et. al. v. Champion Petfoods USA Inc., et. al., Case

No. 2:18-CV-01736-DOC, United States District Court of Central California, and Deborah

Leppert, et. al. v. Champion Petfoods USA Inc., et. al., Case No. 1:18-cv-04347, United States

District Court, Northern District of Illinois by Plaintiff’s counsel (defined as Lockridge Grindal

Nauen P.L.L.P. and plaintiff’s co-counsel in those cases in which Lockridge Grindal Nauen

P.L.L.P., is a counsel of record) (“Related Litigation”) concerning the heavy metal and/or BPA



                                                -7-
content of Defendants’ dry pet food products (“Pet Food Cases”), provided that all plaintiffs’

counsel in the the Related Litigation agree to be bound by the terms of this order and execute the

attached Acknowledgement and Agreement to be Bound (and further agree to the entry of a similar

protective order in those cases subject to local practice and law of the respective jurisdiction). The

parties must not disclose information or documents designated as confidential to putative class

members not named as plaintiffs in putative class litigation unless and until one or more classes

been certified.

       7.1        Such Protected Material may be disclosed only to the categories of persons and

under the conditions described in this Order. When the litigation has been terminated, a Receiving

Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

       Protected Material must be stored and maintained by a Receiving Party at a location and in

a secure manner that ensures that access is limited to the persons authorized under this Order.

       7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated “CONFIDENTIAL” only to:

                         the Receiving Party’s Outside Counsel of Record in this action, as well as

employees and subcontractors of said Outside Counsel of Record to whom it is reasonably

necessary to disclose the information for this litigation and who have signed the “Acknowledgment

and Agreement to Be Bound” that is attached hereto as Exhibit A;

                         the   Parties   to   the   litigation,   provided   they   have   signed   the

“Acknowledgment and Agreement to be Bound” (Exhibit A);

                         the officers, directors, and employees (including In-House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                         Experts (as defined in this Order) of the Receiving Party to whom disclosure

is reasonably necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);



                                                    -8-
                       the Court and its personnel;

                       court reporters and their staff, professional jury or trial consultants, mock

jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                       during their depositions, witnesses, and attorneys for witnesses, in the

action to whom disclosure is reasonably necessary and who have signed the “Acknowledgment

and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or

ordered by the Court. Pages of transcribed deposition testimony or exhibits to depositions that

reveal Protected Material must be separately bound by the court reporter and may not be disclosed

to anyone except as permitted under this Stipulated Protective Order;
                       any mediator who is assigned to hear this matter, and his or her staff, who

have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A); and

                       the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

        LITIGATION

        If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL” that Party

must:

                       promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

                       promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective

Order; and

                       cooperate with respect to all reasonable procedures sought to be pursued by

the Designating Party whose Protected Material may be affected.



                                                 -9-
         If the Designating Party timely seeks a protective order, the Party served with the subpoena

or court order shall not produce any information designated in this action as “CONFIDENTIAL”

before a determination by the court from which the subpoena or order issued, unless the Party has

obtained the Designating Party’s permission. The Designating Party shall bear the burden and

expense of seeking protection in that court of its confidential material – and nothing in these

provisions should be construed as authorizing or encouraging a Receiving Party in this action to

disobey a lawful directive from another court.

         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
         LITIGATION

                          The terms of this Order are applicable to information produced by a Non-

Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-

Parties in connection with this litigation is protected by the remedies and relief provided by this

Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.

                          In the event that a Party is required, by a valid discovery request, to produce

a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                          (1)    promptly notify in writing the Requesting Party and the Non-Party

that some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;

                          (2)    promptly provide the Non-Party with a copy of the Stipulated

Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

description of the information requested; and

                          (3)    make the information requested available for inspection by the Non-

Party.

                          If the Non-Party fails to object or seek a protective order from this Court

within 14 days of receiving the notice and accompanying information, the Receiving Party may



                                                  - 10 -
produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

Party timely seeks a protective order, the Receiving Party shall not produce any information in its

possession or control that is subject to the confidentiality agreement with the Non-Party before a

determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the

burden and expense of seeking protection in this Court of its Protected Material.

        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Protective Order, the

Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

inform the person or persons to whom unauthorized disclosures were made of all the terms of this

Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

Be Bound” that is attached hereto as Exhibit A.


        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

        MATERIAL

      11.1      If any attorney-client privileged information or work product is disclosed

inadvertently, such disclosure shall not operate as a waiver in this action so long as the producing

Party takes reasonable steps to rectify the error, including, if applicable, following Federal Rule of

Civil Procedure 26(b)(5)(B). Among other things, the producing Party shall notify the receiving

Party in writing and identify the privileged or protected material by Bates designation or other

identifiable description. Upon receipt of a notice of inadvertent disclosure, the receiving Party

must refrain from viewing such material or using such material in any way, and must follow the

producing Party’s reasonable instructions regarding the disposition of the material. To the extent

there is a disagreement regarding the proper disposition of the material, the receiving Party shall




                                                 - 11 -
refrain from using the material unless and until the Court makes a determination as to its proper

disposition. Also, in the event a receiving Party believes that the producing Party inadvertently

produced privileged or protected material, the receiving Party shall notify the producing Party in

writing and identify the suspected privileged or protected material by Bates number or other

identifiable description within 5 business days of such discovery. Once the receiving Party

believes that there has been an inadvertent disclosure, the receiving Party must refrain from

viewing such material or using such material in any way and must follow the producing Party’s

reasonable instructions regarding the disposition of the material.       To the extent there is a

disagreement regarding the proper disposition of the material, the receiving Party shall continue

to refrain from using the material unless and until the Court makes a determination as to its proper

disposition. The provisions of this paragraph specifically apply to meta data produced by the

Parties – inadvertently or otherwise.

       11.2. The production of any information by a Party in this proceeding shall not, for the

purposes of this proceeding or any other proceeding in any other state or federal court or

administrative proceeding, constitute a waiver by either Party of any privilege applicable to that

information, including the attorney-client privilege and the work product doctrine, as to the

information produced or as to the subject matter thereof.

      11.3 This paragraph is not intended to modify whatever procedure may be established in an

e-discovery order that provides for production without prior privilege review.

       MISCELLANEOUS

       12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.

       12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

no Party waives any right it otherwise would have to object to disclosing or producing any



                                               - 12 -
information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

Party waives any right to object on any ground to use in evidence of any of the material covered

by this Protective Order.

       12.3    Filing Protected Material. Without written permission from the Designating Party

or a court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this action any Protected Material. A Party that seeks to file under seal any

Protected Material must comply with Local Rule 7.2. Protected Material may only be filed under

seal pursuant to Court order authorizing the sealing of the specific Protected Material at issue.

       12.4    Email Notification. Transmission by email to a Party’s/Non-Party’s Outside
Counsel is acceptable for all notification purposes within this Order. A Non-Party may designate

an alternative representative for notification purposes if it is not represented by counsel.

       12.5    Amendments.       Any amendments to this Stipulated Protective Order must be

approved by the Court.

       12.6    This Order shall be without prejudice to the right of any Party to oppose production
of any information on any ground allowed under the Federal Rules of Civil Procedure or admission
of such information under the Federal Rules of Evidence.

       FINAL DISPOSITION

       Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material. Whether

the Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

abstracts, compilations, summaries or any other format reproducing or capturing any of the




                                                - 13 -
Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective Order as set

forth in Section 4 (DURATION).

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

Respectfully submitted this 10th day of August, 2018,


GREENBERG TRAURIG, P.A.                                 ANDREWS DEVALERIO LLP

/s/ David G. Thomas                                     /s/ Glen DeValerio
David G. Thomas (BBO No. 650854)                        Glen DeValerio (BBO #122010)
Gustavo Ribeiro (BBO No. 698854)                        Daryl Andrews (BBO #658523)
GREENBERG TRAURIG, P.A.                                 265 Franklin Street, Suite 1702
One International Place, Suite 2000                     Boston, MA 02110
Boston, Massachusetts 02110                             (617) 936-2796
Telephone: (617) 310-6000                               glen@andrewsdevalerio.com
Facsimile: (617) 310-6001                               daryl@andrewsdevalerio.com

Email: thomasda@gtlaw.com                               POMERANTZ LLP
ribeirog@gtlaw.com                                      Patrick V. Dahlstrom
                                                        10 South LaSalle Street, Suite 3505
/s/ David A. Coulson                                    Chicago, Illinois 60603
David A. Coulson                                        Telephone: (312) 377-1181
FL Bar No. 176222 (admitted pro hac vice)               Email: pdahlstrom@pomlaw.com
GREENBERG TRAURIG, P.A.
333 S.E. 2nd Avenue, Suite 4400                         POMERANTZ LLP
Miami, Florida 33131                                    Gustavo F. Bruckner (admitted pro hac vice)
Telephone: (305) 579-0500                               Samuel J. Adams (admitted pro hac vice)
Facsimile: (305) 579-0717                               600 Third Avenue, 20th Floor
Email: coulsond@gtlaw.com                               New York, New York 10016
                                                        Telephone: (212) 661-1100
Attorneys for Defendants                                Email: gfbruckner@pomlaw.com
                                                               sjadams@pomlaw.com




                                               - 14 -
                                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                     Robert K. Shelquist (admitted pro hac vice)
                                     Rebecca A. Peterson (admitted pro hac vice)
                                     100 Washington Avenue South, Suite 2200
                                     Minneapolis, MN 55401
                                     Telephone: (612) 339-6900
                                     Facsimile: (612) 339-0981
                                     E-mail: rkshelquist@locklaw.com
                                             rapeterson@locklaw.com


                                     Attorneys for Plaintiff


IT IS SO ORDERED.


Dated: November 29, 2018   /s/ George A. O’Toole, Jr.
                           United States District Judge




                            - 15 -
